Citation Nr: 1633529	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to August 1977.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was previously before the Board in March 2015, at which time the Board reopened claims for service connection for lumbar spine and right knee disorders, and remanded matters to the RO for additional action.  The Board noted at the time that the Veteran had waived a Board hearing.  

After the case was returned to the Board, additional evidence was received, along with a waiver of initial RO consideration of it.  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed hip disorder.  

2.  The Veteran's current lumbar spine disorder was not manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation; and is unrelated to service.  

3.  The Veteran's current right and left knee disorders were was not manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation; and are unrelated to service.  

4.  The Veteran has no service-connected disabilities.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a hip disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a disorder of either knee are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in June 2011 and February 2012, and the claims were later adjudicated or readjudicated.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in June 2012 and December 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are collectively adequate as they show adequate consideration of the claims record and the Veteran's contentions, and render all necessary medical examinations and/or opinions needed in light of the evidence.  The Board had remanded in March 2015 to have a VA examiner specifically consider the Veteran's lay statements regarding his in-service injuries and the continuity of symptomatology.  In December 2015, the examiner noted statements from the Veteran concerning complications with his low back continuing since discharge, the Veteran's report of being diagnosed with a meniscal tear in 1977/78, and that records were silent regarding continued bilateral knee pain after service discharge.  The representative argued in February 2016 that the December 2015 VA examination was not adequate, as the examiner gave no weight to the Veteran's reports of persistent symptoms following service.  However, the examiner had not been advised to give weight to them, and did not need to, as the Board finds, for reasons provided below, that there are no credible reports of continuing knee or back symptomatology in and ever since service.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Board notes that the Veteran's service treatment records are difficult to read; the electronic record notes "best available copies."  While the records are not lost, the Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the difficulty in reading some of the records, the following analysis has been undertaken with this heightened duty in mind.  

Hip

Service treatment records are silent for reference to any hip problems.  No current hip disorder is diagnosed.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Accordingly, the Board concludes that service connection is not warranted for a hip disorder.  

Knees and lumbar spine

Service treatment records show that the Veteran complained of bilateral knee pain in April 1977, following a fall on his knees about a week prior.  X-rays taken at that time were found within normal limits.  An undated service treatment record mentions complaints of pain in the knees, including in the medial aspect of the left knee.  There was no edema or effusion observed.  The patellae were mobile bilaterally, and McMurray was negative bilaterally.  The impression was possible muscular syndrome.  (In March 2015, the Board had incorrectly indicated that this apparently said probable dorsolumbar condition).  Treatment as needed and an Ace wrap was prescribed.  Another service treatment record indicates that administrative separation from the service was recommended for pseudofolliculitis barbae.

A January 1993 record in connection with treatment for another condition included a description of the Veteran's back as normal, without pain or tenderness.  The Veteran's extremities were described as "normal joints."  

August 2006 X-rays of the Veteran's right knee showed mild right knee osteoarthritis and changes of Pellegrini-Stieda syndrome.  

November 2008 private medical records indicate that the Veteran had pain in his lower back around the waistline.  He indicated that it began on October 14, 2007, when he slipped and fell while leaving a shower, and that he began having low back pain right away.  He indicated that this type of accident had never happened to him before, and that as a result of this accident, he had lower back and leg pain.  Prior to his fall, he felt fine.  Evaluation revealed limited motion of his thoracolumbar spine.  In a November 2008 VA medical record, it was noted that the Veteran had low back pain and had fallen about a year prior.  X-rays revealed mild degenerative disc disease at L5-S1.  Another November 2008 VA medical record indicates that the Veteran had been driving a semi truck for 18 years, and feared loss of his job now.  He had had chronic back pain for the past year and was taking opiates.  In January 2009, he reported that he had been having low back pain for almost a year after he slipped and fell.  In May 2009, lumbosacral spine X-rays showed osteoarthritis changes of his lumbar spine.

July 2009 private and VA medical records indicate that the Veteran had been involved in a significant motor vehicle accident and complained of right knee pain.  It appeared that he had sustained direct trauma to his knee.  A brace was prescribed.  Right knee surgery was later planned.  VA medical records show physical therapy for left knee pain in 2010.  

On VA examination in June 2012, the Veteran reported developing low back pain during basic training in 1976, and being treated with Motrin.  He reported that he continued to have complications with his back, but that he did not always complain.  He reported that service conditions aggravated his pain, and that when he was discharged from service, he continued to have low back pain.  The examiner felt that the Veteran's current lumbar degeneration was less likely than not caused by lumbar strain during service.  The examiner felt that service treatment records showed treatment for a back condition in 1977 (they actually pertained to the Veteran's knees), but indicated that there was no documentation of the Veteran having complications with his back 1 year after discharge.  There was no documentation of a back condition again until 2004/08, over 30 years after service discharge.  

Also on VA examination in June 2012, it was noted that a left knee MRI in May 2011 had shown left knee tricompartmental osteoarthritis, a meniscus tear, and ganglion transformation of the anterior cruciate ligament.  The examiner noted that the Veteran reported developing bilateral knee pain during service and being treated with Motrin.  He reported continuing to have pain but not seeking medical attention.  After discharge, he followed with his primary care provider regarding his bilateral knee condition.  In 1977, he was told he had a torn meniscus bilaterally.  He was treated with physical therapy and medications.  His pain was initially intermittent, but as time passed, it became more constant.  The examiner concluded that the Veteran's bilateral knee disorders were less likely than not caused by a knee sprain during service.  There was documentation of knee condition treatment (in service) in 1977, but there was no documentation of the Veteran having continued complications with his knees 1 year after discharge.  He had supposedly been diagnosed with bilateral meniscal tears in 1977/78, but there was no documentation in the claims folder.  There was no documentation of a knee condition again until 2004/08, over 30 years post-service.  

The Board remanded the case to the RO in March 2015, asking for VA medical opinions with the examiner specifically considering the Veteran's lay statements regarding his in-service injuries and the continuity of symptomatology.  

In December 2015, VA medical opinions were rendered.  The examiner indicated that it was less likely as not that the Veteran's lumbar spine degenerative disc disease was caused by or related to lumbar strain during service, and that it did not manifest to a compensable degree within 1 year of service discharge.  There was felt to be documentation of treatment for a back condition in 1977.  Thereafter, November 2008 medical records showed low back pain after a slip and fall, with the accident occurring on October 14, 2007 or November 14, 2007.  The record documented that the Veteran stated that since November 14, 2007, he had been in pain in his neck and back and that it was getting worse.  A January 2009 medical record noted that he had been having low back pain for almost a year, after a slip and fall.  Records documented that he was involved in a slip and fall which resulted in low back pain.  He was then involved in a motor vehicle accident in 2009.  He had worked as a truck driver.  Age related degenerative changes, physical requirements of employment as a truck driver (prolonged sitting, repetitive climbing in and out of the tuck cabin), and trauma from slip and fall as well as from a motor vehicle accident were more likely causes of the Veteran's degenerative disc disease.  

The VA examiner also opined that the Veteran's bilateral knee arthritis was less likely as not caused by knee sprain during service.  The Veteran's bilateral knee arthritis did not manifest to a compensable degree within 1 year of service discharge in August 1977.  There was a report of treatment for a knee condition in 1977.  The Veteran had supposedly been diagnosed with bilateral meniscal tear in 1977/78; however, no documentation was found in the claims folder.  Records were silent regarding continued bilateral knee pain after service discharge.  In July 2009, the Veteran had a history of knee pain with an auto accident the week before.  He had a knee injury in that motor vehicle accident and was going to have surgery.  The examiner felt that age related degenerative changes, physical requirements of employment as a truck driver (repetitive climbing in and out of truck cabin), and trauma from a motor vehicle accident were more likely causes of the Veteran's bilateral degenerative/osteoarthritis of his knees.   

Recently submitted evidence includes a June 2016 Disability Benefits Questionnaire (DBQ) and medical records detailing back complaints and diagnoses.  There is nothing in those records that associates the current back disability to service.  

Based on the evidence, the Board concludes that service connection is not warranted for lumbar spine or knee disorders.  No treatment is shown in service for back problems, and there were only 1 or 2 instances of documented treatment of knee problems in service, and they were felt to be muscular, instead of involving the articular surfaces of the knee joint or intraarticular pathology, like the knee pathology which is now shown.  McMurray test, which tests for meniscal pathology, was negative in service, and the patellae were mobile and there was no edema or swelling in service.  Post-service, in January 1993, the Veteran's back and extremities were examined and found to be normal.  Inter alia, his back had no pain or tenderness, and his extremities had normal joints.  

Knee and back disorders and symptomatology are not objectively shown prior to 2006, and are persuasively negated by the 1993 clinical findings mentioned above.  There are also VA medical records of treatment from 1997 and 1998 of record, with only normal extremity findings being reported, and without any mention of knee or back problems, but describing other problems.  When seeking treatment for back pain in November 2008, the Veteran related a history of back pain beginning several months prior, after a fall in the shower. 

There is no credible evidence, from the Veteran or others who have written on his behalf, that he had lasting back or knee injuries or disorders in service, with continuing symptomatology in and ever since service to support service connection.  To the contrary, in November 2008, he effectively denied back symptomatology prior to an October 2007 fall, and indicated that prior to the fall, he felt fine.  This and the lack of back and knee complaints in earlier post-service records shows that there are no credible reports of continuing knee or back symptomatology in and ever since service.  

Moreover, the examiners who have examined the Veteran have concluded that his current knee and back disorders are not related to service, for reasons they provided.  Their conclusions were based in part on the lack of objective evidence of disability continuing since service.  The evidence also shows, however, that there is no credible subjective evidence of pathology continuing ever since service, and so the basis of that opinion is accurate. 

While the Veteran may feel that his current lumbar spine and knee disorders are related to service, his assertions are not consistent with the other evidence.  Further, the disabilities at issue may have multiple etiologies and thus, medical expertise is required.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  The Veteran has no service-connected disabilities.  In light of this, a TDIU cannot be granted.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a hip disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

A TDIU is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


